                        IN THE UNITED STATES DISTRICT COURT FOR THE
                               NORTHERN DISTRICT OF FLORIDA
                                   TALLAHASSEE DIVISION

RAY DONOVAN NEVELS,

           Plaintiff,

v.                                                      Case No. 4:17cv476-MW/CAS

DEBRA JOHNES-RIVA,
et al.,

      Defendants.
___________________________/

                              ORDER ACCEPTING AND ADOPTING
                               REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 20. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “Plaintiff’s third amended complaint, EC No. 19, is

DISMISSED for failure to state a claim upon which relief may be granted pursuant to 28 U.S.C.

§ 1915(e)(2). The Clerk shall note on the docket that this cause is dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).” The Clerk shall close the file.

       SO ORDERED on November 20, 2018.


                                               s/ MARK E. WALKER
                                               Chief United States District Judge
